 In the Matter Of PIDGEON THOMAS IRON COMPANYandSTEEL WORKERSORGANIZING COMMITTEECase No. R-99.-Decided June 5,1941Jurisdiction:contractor's supplies selling and steel fabricating industry..Investigation and Certification'of Representatives:existence of question: re-fusal to accord recognition to either of rival unions until one of them is certifiedby the Board ; election necessary.Unit Appropriate for Collective Bargaining:all employees including those inthe wholesale warehouse, the shop warehouse, and the shop, the maintenanceman, crane men, shop blacksmith, night watchman, truck drivers, and theoffice porter, but excluding supervisory, office, clerical, and sales employees.,Mr. John Vorder Brugge,of Memphis, Tenn., for the Company.Mr. William R. Henderson,of Memphis, Tenn., for the S. W. O. C.Mr. Roy W. GrowandMr. Harold Tucker,of Memphis, Tenn., forthe A. F. of L.Mr. William H. Bartley,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 28, 1941, Steel Workers Organizing Committee, affili-ated with the Congress of Industrial Organizations, herein called theS.W. O. C., filed with the Acting Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof the Pidgeon Thomas Iron Company, Memphis, Tennessee, 'hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April, 10,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the ActingRegional Director to conduct it and to provide for an appropriatehearing upon due notice.32 N L. R B, No. 68.295 296DECISIONS OF NATIONAL LABOR RELATIONS hOARDOn April 14, 1941, the Acting Regional Directorissued a-noticeof hearing,copies of which wereduly servedupon the Company, theS.W. O. C., and InternationalAssociationof Bridge,Structural &Ornamental Iron Workers, Shopmen'sLocal IronWorkers #530,A. F. of 'L., herein calledthe A. F. of L.,a labor organization claimingto represent employeesdiiectly affectedby the investigation.Pursu-ant to notice,a hearing-was , held onApril23, 1941,atMemphis,Tennessee,beforeJohn C.McRee, the Trial Examinerduly desig-nated by the Chief Trial Examiner.The Company,the S. W. O. C.,and the A. F. of L. were represented by counsel and participatedin the'hearing.Full opportunity to be heard, to examineand cross-examine witnesses,and to introduce evidence bearing on the issues wasafforded all parties.During thecourse of the hearingthe TrialExaminer made several rulings on motions and objectionsto the ad-mission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Up6h'the entire record in the case,the Board makes thefolloiving :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPidgeon Thomas Iron Company, is a Delaware corporation with aplace of business in Memphis, Tennessee, where it is engaged in theoperation of a wholesale warehouse from which it sells and distributesmill supplies, contractors' supplies, and sundry hardware products,and also in the operation of a shop in which it fabricates structuralsteel and ornamental iron products.-During the year 1940 the Company purchased for resale products-from. States other than the State of Tennessee.During the sameperiod the' Company's sales through.its warehouse amounted to ap-proximately $1;250,000, approximately 50 per cent of which was sold,to customers outside the State of Tennessee.During the same year the approximate value of steel shapes, plates,.bars; and other 'products, purchased by the Company for use in itsfabricating'shop, was $150,000, all of said material being shipped -to itfrom ' States' other, than the State of Tennessee., The approximatevalue of the 'fabricated steel and ornamental iron produced inrtheCompany's shop during 1940 was $250,000; about 50 per cent of which,was sold and shipped'to customers in States other than' the State ofTennessee.The Company admits that it is- engaged; in, j interstatecommercewithin the meaning of the Act. PIDGEON THOMAS IRON COMPANY'297II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is'a'labor,organization affili-ated with the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.International Association of Bridge, Structural & Ornamental IronWorkers, Shopmen's Local Iron Workers $530, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company engaged in fabricating steeland ornamental iron work.III.THE QUESTION CONCERNING REPRESENTATIONIn February 1941 the S. W. O. C. sought to bargain with theCompany.The Company, which has also been approached for thepurpose of collective bargaining by,the A. F. of L., refused on theground that it was unwilling to deal with either. the S. W. O. C. orthe A. F. of L. until the Board certified one of them as the, bargain-ing representative of the Company's employees in an appropriateunit.It appears from a statement by the Acting Regional Director thatboth organizations represent a substantial number of the Company'sWe find that a question has arisen concerning the representationof employees of the Company. -'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section. I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.V.THE APPROPRIATE UNITThe Company's operations are divided into, three departments-a wholesale warehouse, a shop warehouse, and the shop.The,whole-ifiheActing Regional Director's statement shows that 37 employees,whose namesappear on the Company's pay rollof April 19,1941, signed authorization cards In theSW. 0 C, of which32 were datedbetween August 1940 and February1941, and 5 wereundated.The statement also shows that 47 employees,on the payroll of April 19, 1941,signed application cards inthe A. F. of L.,dated betweenJune1939 andApril 1941.There areapproximately 75 employees in the unit hereinafter found appropriate on theApril 19 payroll.' 298DECISIONSOF NATIONALLABOR RELATIONS BOARDsalewarehouse is used for industrial and contractors' supplies, andsundry hardware products sold by the Company at wholesale, butnot fabricated by it.The shop is, engaged in fabricating steel andornamental iron work, and the shop warehouse is used entirely foralsosales, and office forces.The S. W. 0. C. urges that all employees, exclusive of supervisory,office, clerical, and sales employees, constitute a unit appropriate forthe purposes of collective bargaining.The A. F. of L. asserts thatthe appropriate unit consists of all employees in the shop and in the,;hopwarehouse, including the shipping clerk, the crane men, themaintenance man, and all superintendents and foremen, but exclud-ing employees in the wholesale warehouse, the truck drivers,thesuperintendentofoutsideerection,thenightwatch-man, ' the ' office porter, office and clerical workers, and salesmen.The Company asks that there be two separate units for the purposesof collective bargaining, one consisting of the shop workers, the cranemen, and the maintenance man, and the other unit consisting of allother employees, exclusive of supervisory, office, clerical, and salesemployees.They Company took no position as to which unit shouldinclude the night watchman.The principal business of the Company is the wholesale sale anddistribution of contractors' and industrial supplies, and this rep-resents 75 to 80 per cent of its volume of business. In recent yearsthe Company has also engaged in-the fabrication of steel and orna-mental iron.All work pertaining to the wholesale business is donein one building, while all employees of the shop warehouse and thefabricating shop work in a second building, closely adjacent to theother, building. ' There are separate sales forces for the wholesalebusiness and the fabricated steel and, ornamental iron sales, and;separate pay rolls of the employees are kept.However, the same,management directs the affairs of both, and they are operated underThe employees in the shop warehouse and in the wholesale ware-house do the same general type of work.Both are called "porters"and load and unload 'cars.The -wages are substantially the same.Wholesale warehouse porters receive hourly wages of 311/2 cents to39 cents, while the shop warehouse porters are paid ' from 34' centsto 43 cents per hour.Both work the same number of hours per week.The Company- recognized the common interest of the workers inthe two warehouses when it asked that they -be included in the sameappropriate unit.The helpers in the shop do-work-which is closelyallied to that of the 'warehouse porters, and receive hourly pay of34 cents to 43 cents. These 32 unskilled helpers' represent a large PIDGEON THOMAS IRON COMPANY299majority of the 46 employees in the shop, the remaining 12' menbeing skilled machinists who receive somewhat higher hourly wages.The helpers in the shop and the porters in the shop warehouse workthe same number of hours and the A. F. of L: seeks to 'include 'themin the same unit.In support of the unit which it alleged to be appropriate, the A. F.of L. introduced evidence of some past collective bargaining with theCompany on behalf of the employees in the shop.During the last2 years there have been numerous conferences between the A. F. of L.and the Company, but no agreement was reached and no written con-tracts were- made.During the discussions the A. F. of L. did notclaim to represent the employees in the shop warehouse, the cranemen, or the maintenance man, all of whom they now urge should beincluded in the appropriate unit.Under all the circumstances, we find that most of the employeesin the shop and shop warehouse, and in the wholesale warehouse dosubstantially the same kind of work and have substantially the sameinterests and that all such employees constitute ' a' single appropriateunit.The crane men, the maintenance man, and the shop blacksmith wereamong those whom the S. W. 0. C. and the 'A. F. of L. desired in.the appropriate unit urged by' each.The Company asked that thesemen- be included in the same unit as the shop employees.The twocrane men receive 43 cents per hour and work with the employeesof the shop, the shop warehouse, and the truck drivers.The main-tenance man is employed to keep all trucks and rolling stock iriproper repair and to adjust machines in the shop occasionally.Theshop blacksmith receives a weekly salary of $32:50 and directs helpersoccasionally, but has no power to hire or discharge.We -find thathe is not a supervisory employee.The work of the crane men, themaintenance man, and the shop blacksmith are so closely allied tothat of the employees in the shop and the warehouses that we find'they should be included in the appropriate, unit.'The Company and the S. W. 0. C. urged that the night watchman,the truck drivers, and the office porter be included in the appropriateunit.The A. F. of ' L. asked their exclusion.There are six truckdrivers who do all hauling for the shop and both warehouses.Theyreceive 34 cents to 39 cents per hour, approximately the same 'as the,wages of the warehouse employees. 'The night watchman receives$13 per week and is an unskilled laborer. The office porter receives$17 per week and performs mostly janitorial' work. The nightwatchman and the office. porter will have no bargaining 'representa-tive unless they are included in the appropriate unit herein.Sincewe have found an industrial unit- to be 'the 'appropriate "one under 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances,we find that these employees should be includedin the appropriate unit.The Company employes in a supervisory capacity a shop super-intendent,a shop warehouse superintendent,a wholesale warehousesuperintendent,a foreman of ornamental iron work, and a super-intendent of outside erection.The Company and the S. W. 0. C.ask the exclusion of these supervisory employees,while theA. F. 'of L.urge the inclusion of all of them except the superintendent of outsideerectionwhom they ask to be excluded.All these employees arepaid on a salary basis and have the power to hire and dischargeor to recommend hiring and discharging.Under,all, the circum-stances, we find that these supervisory employees should be excludedfrom the appropriate unit.All parties agreed' _that office and clerical workers should be ex-cluded from the appropriate unit, except that the A. F. of L. askedthat the shipping clerk in the shop warehouse be included -in theunit.The shipping clerks in both the shop warehouse and the whole-sale warehouse do-clerical work substantially similar to that of theclerical workers in the office.We shall exclude them from the appro-priate unit.All parties are agreed, and we find, that the sales em-ployees should be excluded from the appropriate unit.We find thatall employees of theCompany, including those in thewholesale, warehouse,the shop warehouse,and the shop,the main-tenance man,crane men,shop blacksmith, night watchman, truckdrivers, and the office porter, but excluding supervisory, office, clerical,and sales employees, constitute a unit appropriate for -the purposesof collective bargaining,and that saidunit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret,ballot.The S.W. 0. C. asks that the pay roll of March 3, 1941,the payroll ,for the period ending nearest the date of the filing of the pe-tition,be used to determine eligibility to vote in the election. Insupport of this pay-roll date it points out that the Company has hireda number of new "employees,and_ that while the colored-personnelhas remained at the same number, 10 or 12 additional white men havebeen hired in the shop as helpers since the filing of the petition.However, the evidence clearly shows that no colored people have beenlaid off,and that the Company has enjoyed a marked increase inbusiness, sufficient to justify the hiring of additional employees.The PIDGEON THOMAS IRON COMPANY301A. F: of L. requests a current pay-roll date. - In accordance with ourusual practice, we shall direct that the employees eligible to vote shallbe those employees in the appropriate unit'who were employed dur-ing' the pay-roll period immediately preceding the date of the Direc-tion herein, subject to such limitations and additions as are set forthin the Direction of,Election.,Upon the basis of the above findings of fact, and: upon the entirerecord in the case, the Board makes the following :_CONCLusIONS OF LAW1.Aquestionaffectingcommerce hasarisenconcerning the repre-sentation of employees of Pidgeon Thomas Iron Company, Memphis,Tennessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act:,2.All employees of the Company, including those in the wholesalewarehouse; the shop warehouse, and the shop, the maintenance' man,crane men, shop blacksmith, night watchman, truck drivers, and theoffice porter, but excluding supervisory, office, clerical, and sales em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the ,meaning of Section 9 (b) of the NationalLabor Relations Act..iRECTION OF ELECTIONOPTBy 'virtue of aiid pursuaiit to the power bested in , the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Pidgeon Thomas Iron Company, Memphis, Tennessee, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all employees of Pidgeon Thomas Iron Companyemployed at Memphis, Tennessee, whose names appear on the Com-pany's pay roll for the period immediately preceding the date ofthis Direction of Election, including those in the wholesale warehouse,the shop warehouse, and the shop, the maintenance man, crane men,shop blacksmith, night watchman, truck drivers, and the office porter,and any employees who did not work during said pay-roll periodbecause they were ill or on vacation or in the active military service 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDor training of the United States, or temporarily laid off, but excludingsupervisory, office, clerical, and sales employees, and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Steel Workers Organizing Committee,affiliated with the C. I. 0., or by International Association of Bridge,Structural& Ornamental 'IronWorkers, Shopman's Local IronWorkers, #530, affiliated with the A. F. of L., for the purposes ofcollective bargaining, or by neither.EDWIN S. SMI7TI, dissenting in part and concurring in part :The night watchman, office porter, and truck drivers are all engagedin work that places them on the fringe of the functions, of employeesadmittedly in the unit.Following the long established rule of theBoard in the case of such "fringe groups," I would hold that the above-named employees should be excluded from the unit on the ground thatone of the labor organizations involved desires their exclusion.2I concur in the determination of the majority of the Board toexclude supervisory employees from the unit., I do so, however, onthe ground stated above, namely, that one of the labor, organizationsinvolved desires their exclusion.I concur, in the remainder of the Board's Decision and Direction ofElection.2 See my concurring opinion inMatter of Union Switch and Signal CompanyandUnitedElectrical,Radioand Machine Workers of America, Local610, 30 N. L R. B 922, andcases cited therein , also Third Annual Report of the National Labor Relations Board,p. 182, note 88;; p. 185, note 4; and p. 187, note 15;Fourth Annual Report of the NationalLabor Relations Board, pp. 93-97,notes 87 and 90; Fifth Annual Report of the NationalLabor Relations Board, pp. 70-71.-